 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 290 
In the House of Representatives, U. S., 
 
April 1, 2009 
 
RESOLUTION 
Honoring the lives, and mourning the loss, of Sergeant Mark Dunakin, Sergeant Ervin Romans, Sergeant Daniel Sakai, and Officer John Hege, members of the Oakland Police Department in California who were brutally slain in the line of duty. 
 
 
Whereas, since May 17, 1792, when Deputy Sheriff Isaac Smith of the New York City Sheriffs Office was killed, more than 18,270 Federal, State, and local law enforcement officers have died in the line of duty;  
Whereas, on Saturday, March 21, 2009, in Oakland, California, Sergeant Mark Dunakin, Sergeant Ervin Romans, Sergeant Dan Sakai, and Officer John Hege, all of the Oakland Police Department, were killed by gunfire while serving in the line of duty;  
Whereas the senseless slaying of Sergeants Dunakin, Romans, and Sakai, and Officer Hege represents the first multiple-fatality shooting incident of law enforcement officers in the United States in more than a year, and the first time in more than 15 years that 4 law enforcement officers were killed by gunfire in the line of duty in a single incident;  
Whereas the killing of Sergeants Dunakin, Romans, and Sakai, and Officer Hege represents the deadliest incident involving California public safety officers since the infamous Newhall Incident occurred nearly 40 years ago in Los Angeles County on April 6, 1970, when 4 California highway patrolmen were killed in a gun battle with 2 heavily armed suspects, an incident so traumatic and shocking to the Nation that it galvanized the movement to reform police training procedures, firearms use, and arrest techniques;  
Whereas the slaying of Sergeants Dunakin, Romans, and Sakai, and Officer Hege serve as a reminder that the risks assumed by police officers daily in serving and protecting their communities continue to be enormous, ever present, and lethal, even as the number of law enforcement officers killed by gunfire in the United States has steadily declined over the last 20 years;  
Whereas the bravery, devotion to duty, and love of community of these fallen heroes has forever earned them a place in the hearts and memories of the citizens they willingly risked their lives to protect, an honor that comes at enormous cost to the people who knew them best, loved them most, and remember them simply as husbands, fathers, brothers, sons, and friends;  
Whereas Sergeant Mark Dunakin of Tracy, California, was an 18-year veteran of the Oakland Police Department, a graduate of Chabot College in Hayward, California, an experienced homicide investigator, and according to his captain, a cop’s cop, who was absolutely committed to anything that he leads and absolutely devoted to his wife Angela and their 3 children;  
Whereas Sergeant Ervin Erv Romans of Danville, California, was a 13-year veteran of the Oakland Police Department, one of the most capable members of the Oakland Police SWAT Team, and highly respected for his work in the Narcotics Division of the Department, where he was responsible for solving several major drug cases;  
Whereas Sergeant Daniel Sakai of Castro Valley, California, was considered by his peers and supervisors as a rising star on the Oakland Police SWAT Team, where he served as leader of the entry team and was beloved for his dedication to serving others, as evidenced by his previous work as a community service officer at University of California, Berkeley, escorting students around campus at night, and his tenure as an English teacher in Japan, but most of all by his devotion to his wife Jennifer and their young daughter;  
Whereas Officer John Hege of Concord, California, was a 10-year veteran of the Oakland Police Department who graduated from St. Mary’s College of California, taught at Tennyson High School in Hayward, California, loved both his dog and umpiring high school baseball games, and knew the incredible joy of realizing his cherished dream of becoming a motorcycle cop, and who could always be counted on by his colleagues to be one of the first to respond to requests for assistance or to cheerfully volunteer to help on departmental projects; and  
Whereas in the face of this horrible loss, the people of Oakland, California, have come together and rededicated themselves to making Oakland the safe and peaceful community that Sergeants Dunakin, Romans, and Sakai, and Officer Hege sacrificed their lives to preserve and defend: Now, therefore, be it  
 
That the House of Representatives extends its condolences to the families and loved ones of Oakland Police Department Sergeant Mark Dunakin, Sergeant Ervin Romans, Sergeant Daniel Sakai, and Officer John Hege and stands in solidarity with the people of Oakland, California, their neighbors in the East Bay, and entire Bay Area community, as they celebrate the lives, and mourn the loss, of these 4 remarkable and selfless heroes who represented the best of their community and the future the people of Oakland are determined to create for their children, grandchildren, and generations to come.  
 
Lorraine C. Miller,Clerk. 
